Citation Nr: 1624999	
Decision Date: 06/21/16    Archive Date: 07/11/16

DOCKET NO.  10-18 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for post-traumatic osteoarthritis of the left wrist for the period of the appeal prior to December 23, 2014, on schedular basis. 

2. Entitlement to a disability rating in excess of 40 percent for unfavorable ankylosis with ulnar deviation (previously post-traumatic osteoarthritis of the left wrist) for the period of the appeal from December 23, 2014.

3. Entitlement to an increased disability rating for the left wrist disability, on extraschedular basis pursuant to 38 C.F.R. § 3.321(b).

4. Entitlement to an initial rating in excess of 10 percent for post-traumatic osteoarthritis of the right wrist, on schedular basis.  

5. Entitlement to an initial rating in excess of 10 percent for post-traumatic osteoarthritis of the right wrist, extraschedular basis pursuant to 38 C.F.R. § 3.321(b).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran had active service from September 1966 to September 1968.  

This appeal initially came before the Board of Veterans' Appeals (Board) from a June 2008 rating decision issued by the RO. 

The Veteran testified before the undersigned Acting Veterans Law Judge (VLJ) in a hearing at the RO in May 2014; a transcript of the hearing is associated with the claims file. The Board previously remanded these issues in October 2014 for additional development. The development has been completed and the case has been returned to the Board for appellate consideration.

This appeal was processed using the Veterans Benefits Management System paperless claims processing system.

The issues of entitlement to service connection for peripheral nerve disabilities of the right and left upper extremities has been raised by the record but has not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2014).

The issues of entitlement to an increased disability ratings for the left wrist disability and entitlement to an initial rating in excess of 10 percent for post-traumatic osteoarthritis of the right wrist, both on extraschedular basis pursuant to 38 C.F.R. § 3.321(b) only are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Prior to December 23, 2014, the Veteran's left wrist osteoarthritis was productive of painful and limited motion of the wrist; ankylosis of the left wrist was not demonstrated.

2. Beginning December 23, 2014, there was ankylosis of the left wrist with the left wrist resting in 20 degrees of ulnar deviation.

3. During the appeal period, the Veteran's right wrist osteoarthritis was productive of painful and limited motion of the wrist; ankylosis of the right wrist is not demonstrated.


CONCLUSIONS OF LAW

1. For the period of the appeal prior to December 23, 2014, the criteria for a rating in excess of 10 percent for the service-connected post-traumatic osteoarthritis of the left wrist are not met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a Diagnostic Code (DC) 5010, 5214, 5215 (2015).

2. The criteria for a rating in excess of 40 percent for the service-connected unfavorable ankylosis of the left wrist with ulnar deviation are not met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a Diagnostic Code (DC) 5214 (2015).

3. The criteria for a rating in excess of 10 percent for the service-connected post-traumatic osteoarthritis of the right wrist are not met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a Diagnostic Code (DC) 5010, 5214, 5215 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The VCAA applies to the instant claims. 

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The duty to notify in this case was satisfied by letter sent to the Veteran in November 2007 and June 2009. The claim was last adjudicated in May 2015.

The duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available VA and private medical records are in the claims file and were reviewed by both the RO and the Board in connection with his claims. The Veteran has not identified any other outstanding records that are pertinent to the issues currently on appeal.  

The Veteran was afforded multiple VA examinations in connection with his claims. To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The Board finds that the VA examinations obtained are adequate with regard to the issues on appeal because the examinations were performed by medical professionals, included a thorough examination, and reported findings pertinent to the rating criteria. Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met. 38 C.F.R. § 3.159(c)(4). 

Further, the Board is aware that this appeal was, most recently, remanded by the Board in October 2014. See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a Court or Board remand confers upon the appellant the right to compliance with that order). That remand requested that the AOJ obtain records associated with the Veteran's claim for Social Security Administration (SSA) disability benefits. That remand also requested that the AOJ schedule the Veteran for an examination to evaluate the current manifestations of his left and right wrist disabilities. The Veteran's SSA disability benefits claim records were obtained in November 2014 and the December 2014 examination addresses the current manifestations of the Veteran's left and right wrist disabilities. Accordingly, the Board finds that there has been substantial compliance with its previous remand and it may proceed to adjudication of this appeal. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

In summary, the Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence. He was an active participant in the claims process submitting evidence and argument and presenting for a VA examination. Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so. Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran. Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Laws and Regulations

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

The Court has held that "staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12Vet. App 119 (1999).

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2010); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  

The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7. 

Analysis

In the appealed June 2008 rating decision, the RO awarded service connection for post-traumatic osteoarthritis of the right and left wrist and assigned 10 percent ratings for each wrist pursuant to 38 C.F.R. § 4.71a, DC 5010. In the May 2015 rating decision, the RO re-characterized the left wrist disability as unfavorable ankylosis with ulnar deviation of the left wrist and assigned an increased, 40 percent, rating pursuant to DC 5003-5214 effective December 23, 2014. As higher schedular ratings for the left wrist disability are possible prior to December 23, 2014, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).


The rating for the Veteran's post-traumatic osteoarthritis of the right and left wrist has been assigned pursuant to diagnostic code (DC) 5010. DC 5010 provides that arthritis due to trauma will be rated as degenerative arthritis. DC 5003 provides that degenerative arthritis will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved. However, when limitation of motion of the joint involved is noncompensable, a rating of 10 percent is applicable for each major joint or group of minor joints affected by limitation of motion. Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. In the absence of limitation of motion, a 10 percent rating is assigned for arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups. A 20 percent rating is assigned for arthritis with X-ray evidence of involvement of 2 or more major joints of 2 or more minor joint groups with occasional incapacitating exacerbations.

Under DC 5215, a maximum 10 percent rating is assigned for limitation of motion of the wrist with palmar flexion limited in line with forearm or with dorsiflexion less than 15 degrees.

Under DC 5214, a 20 percent rating is assigned for favorable ankylosis of the wrist in 20 degrees to 30 degrees dorsiflexion of the minor extremity (non-dominant side). A 30 percent rating is assigned for favorable ankylosis of the wrist in 20 degrees to 30 degrees dorsiflexion of the major extremity (dominant side) or any other position, except favorable of the minor extremity. A 40 percent rating is assigned for any other position, except favorable of the major extremity or unfavorable ankylosis of the wrist in any degree of palmar flexion, or with ulnar or radial deviation of the minor extremity. A 50 percent rating is assigned for unfavorable ankylosis of the wrist in any degree of palmar flexion, or with ulnar or radial deviation of the major extremity.

In this case, the Board finds that the weight of the evidence, lay and medical, demonstrates that the symptoms of the Veteran's post-traumatic osteoarthritis of the right wrist do not warrant assignment of ratings in excess of 10 percent at any time during the course of the appeal. The symptoms of the Veteran's post-traumatic osteoarthritis of the left wrist do not warrant assignment of ratings in excess of 10 percent prior to December 23, 2014.

The May 2008 report of VA examination reflects the Veteran was right hand dominant. He complained of bilateral wrist pain with associated tenderness and redness. He experienced occasional instability and giving way as a result of the pain. He reported daily flare-ups of pain worsened by overuse and activity and somewhat relieved by rest and Ibuprofen. He had not undergone any surgery related to the osteoarthritis of his wrists but had undergone right carpal tunnel release. He had not experienced any incapacitating episodes over the past 12 months. He was prevented from engaging in recreational activities due to his wrist disabilities and had difficulty with grooming due to some weakness. He was employed as a lineman at Detroit Edison and he experienced difficulty with use of his bilateral wrists. He used a Velcro brace on his right wrist that provided some relief. 

Objectively, range of motion in the right wrist was as follows: dorsiflexion (extension) from 0 to 30 degrees, palmar flexion from 0 to 30 degrees, radial deviation from 0 to 10 degrees and ulnar deviation from 0 to 10 degrees. Range of motion in the left wrist was as follows: dorsiflexion (extension) from 0 to 45 degrees, palmar flexion from 0 to 45 degrees, radial deviation from 0 to 20 degrees and ulnar deviation from 0 to 20 degrees. There were complaints of pain noted at the extremes of extension and flexion. He had satisfactory strength and dexterity for activities of daily living. There was no additional limitation of motion following repetitive use due to pain, fatigue, weakness or lack of endurance. There was mild impairment of daily occupational activities due to the bilateral wrist disabilities.

The June 2009 report of VA examination reflects the Veteran's complaint of progressively worsening bilateral wrist pain. He reported having left and right wrist pain and weakness.  He intermittently (but frequently) used left and right wrist brace.

Objectively, range of motion in the right wrist was as follows: dorsiflexion from 0 to 20 degrees, palmar flexion from 0 to 40 degrees, radial deviation from 0 to 10 degrees and ulnar deviation from 0 to 20 degrees. There was no objective evidence of pain with active motion in the right wrist. Range of motion in the left wrist was as follows: dorsiflexion from 0 to 10 degrees, palmar flexion from 0 to 20 degrees, radial deviation from 0 to 10 degrees and ulnar deviation from 0 to 20 degrees. There was objective evidence of pain with active motion in the left wrist. He had no additional limitation in range of motion following repetitive use testing. There was no ankylosis of the right or left wrist. His bilateral wrist disabilities impacted his occupational activities when he worked (he had retired in December 2008) causing problems with lifting, carrying and pain. As a result, he was assigned different duties.

The September 2010 report of VA examination was specific to the Veteran's right wrist disability. The Veteran complained of right wrist instability, pain, stiffness, weakness, incoordination, decreased speed of joint motion and tenderness. There was evidence of right wrist crepitus, tenderness, pain at rest, weakness, abnormal motion and guarding of movement.

Objectively, range of motion in the right wrist was as follows: dorsiflexion from 0 to 12 degrees, palmar flexion from 0 to 16 degrees, radial deviation from 0 to 10 degrees and ulnar deviation from 0 to 12 degrees. There was objective evidence of pain with active motion in the right wrist. Range of motion in the left wrist was as follows: dorsiflexion from 0 to 10 degrees, palmar flexion from 0 to 20 degrees, radial deviation from 0 to 10 degrees and ulnar deviation from 0 to 14 degrees. There was objective evidence of pain with active motion in the left wrist. While objective evidence of pain following repetitive motion was documented, there was no additional limitation of motion following repetitive use. Further, there was no joint ankylosis.  It was noted that his right wrist disability caused significant effect on us occupation in that the Veteran had decreased manual dexterity, problems with lifting and carrying, decreased strength in the upper extremity and pain. As a result, he was assigned different duties.

The December 2014 report of VA examination reflects the Veteran has progressive arthritis in both wrists. He wears a hand splint on both wrists nearly all the time that restricts movement of his wrists and helps him to manage his pain. Additionally, he took Aleve and on occasion used hydrocodeine for his bilateral wrist pain. Flare-ups in pain are created by moving his wrists. He reported that he retired early from his job due to his bilateral wrist disabilities. Initially he worked out in the field but at the end of his career he was a leader, supervising in the field or doing administrative work in the office. His job duties required that he write frequently and that became difficult due to his wrist pain. His wrist disabilities caused difficulty with driving because twisting his hands over the steering wheel caused wrist pain. Further he had to use one hand splint when driving because he could not manipulate the steering wheel using two hand splints. In that situation, the wrist without the splint moved more and was more painful. His wrist disabilities also prevented him from performing maintenance around his home because he did not have the agility to use tools, shovel snow or mow his lawn due to his wrist pain. He reported that manipulation of some handles on doors caused flare-ups of intense pain that lasts for seconds and then remits. 

Objectively, range of motion of the left wrist was as follows: dorsiflexion from 0 to 20 degrees, palmar flexion from 0 to 30 degrees, 0 degrees of radial deviation and ulnar deviation fixed at 20 degrees. Although the Veteran experienced additional loss of function due to pain fatigue, weakness and lack of endurance after 3 repetitions, there was not an additional loss of range of motion of the left wrist. The examiner explained that the Veteran's left wrist was resting in ulnar deviation to 20 degrees and did not move further into ulnar deviation or to neutral (0 degrees). The examiner noted that the left wrist was not able to be placed in an optimal position for strong gripping or grasping due to the restricted ranges of motion. The Veteran experienced pain in all ranges of motion at rest.  

Range of motion in the right wrist was as follows: dorsiflexion from 0 to 45 degrees, palmar flexion from 0 to 40 degrees, radial deviation from 0 to 5 degrees and ulnar deviation from 0 to 25 degrees. Although the Veteran experienced additional loss of function due to pain fatigue, weakness and lack of endurance after 3 repetitions, only dorsiflexion was additionally limited by 5 degrees (i.e., dorsiflexion was 0 to 40 degrees). The examiner noted the right wrist had significant restriction in radial deviation. The examiner explained that the right wrist was not able to be placed in an optimal position for strong gripping or grasping due to the restricted ranges of motion. The Veteran experienced pain in all ranges of motion at rest.  

After repetitive use over time, pain, fatigue weakness and lack of endurance caused additional functional loss of the wrists in that his left wrist disability was fixed at 20 degrees of ulnar deviation and no other movement past neutral and his right wrist disability was limited to neutral position (0 degrees) in all ranges of motion. There was a reduction in muscle strength in the bilateral wrists due to the wrist disabilities. The Veteran had atrophy of the right extremity. Additionally, he had ankylosis of the left wrist (left wrist resting in 20 degrees of ulnar deviation and did not move out of this position) but did not have documented ankylosis of the right wrist. His bilateral wrist disability impacted his ability to perform occupational tasks in that the Veteran had chronic pain in the wrists and would have a difficult time with both manual labor and a desk job where he had to use his hands in activities.

Based on the above, the Board does not find that the criteria have been met for ratings in excess of 10 percent for post-traumatic osteoarthritis of the right wrist disability. The criteria for a rating in excess of 10 percent would require ankylosis of the wrist. Such impairment is not documented. In this regard, the Board notes that the June 2009, September 2010 and December 2014 reports of VA examination all specifically document that the Veteran does not have ankylosis of the right wrist. Ankylosis is defined generally as the "immobility and consolidation of a joint due to disease, injury, or surgical procedure." Dorland's Illustrated Medical Dictionary 94 (32d ed. 2012). While the Board is aware that the December 2014 VA examination documents that after repetitive use over time, pain, fatigue weakness and lack of endurance caused additional functional loss of in that his right wrist disability was limited to neutral position (0 degrees) in all ranges of motion, such motion or lack of motion would be synonymous with palmar flexion limited in line with the forearm or dorsiflexion less than 15 degrees pursuant to DC 5215. To that end, the Board notes such limitation is contemplated by a 10 percent rating.

Similarly, prior to December 23, 2014, the Board does not find that the criteria have been met for ratings in excess of 10 percent for post-traumatic osteoarthritis of the left wrist disability. The criteria for a rating in excess of 10 percent would require ankylosis of the wrist. Such impairment is not documented. In this regard, the Board notes that both the June 2009 and September 2010 reports of VA examination specifically document that the Veteran does not have ankylosis of the wrist. Ankylosis is defined generally as the "immobility and consolidation of a joint due to disease, injury, or surgical procedure." Dorland's Illustrated Medical Dictionary 94 (32d ed. 2012).

Beginning December 23, 2014, ankylosis of the left (minor) wrist is documented and the Veteran has appropriately had the rating for his left wrist disability increased to 40 percent. The Board notes that the 40 percent evaluation is the maximum evaluation for ankylosis of the minor extremity.  

The Board has also considered the Veteran's assertions as to the severity of his symptoms; however, the Board finds the objective medical evidence to be more probative than his lay assertions in determining that his post-traumatic osteoarthritis of the right and left wrist (prior to December 23, 2014) does not meet the criteria for ratings in excess of 10 percent. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). The Veteran is competent to report that he has pain on use, limited motion and additional loss of motion on repetitive use. However, the examinations disclosing that he did not have ankylosis of the right wrist and left wrist prior to December 23, 2014, warranting higher ratings, prepared by skilled professionals, are more probative than his assertions in support of a claim for benefits. Beginning December 23, 2014, the Veteran is in receipt of the highest rating assignable for his left wrist disability. Thus, he has not provided evidence suggestive of right and left wrist disabilities of a greater severity to warrant higher ratings. Accordingly, on this record, the Board finds that the 10 percent rating adequately contemplate the manifestations of the Veteran's right wrist disability and left wrist disability prior to December 23, 2014; the 40 percent rating adequately contemplates the manifestations of the Veteran's left wrist disability from December 23, 2014.

The record indicated that a total disability rating based on individual unemployability (TDIU) was specifically denied in a December 2014 rating decision that the Veteran did not appeal. Therefore, the issue of a TDIU is not part of the rating appeal. Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

Entitlement to an initial schedular disability rating in excess of 10 percent for post-traumatic osteoarthritis of the left wrist for the period of the appeal prior to December 23, 2014 is denied. 

Entitlement to a schedular disability rating in excess of 40 percent for unfavorable ankylosis with ulnar deviation for the period of the appeal from December 23, 2014 is denied.

Entitlement to an initial schedular disability rating in excess of 10 percent for post-traumatic osteoarthritis of the right wrist is denied.  





REMAND

The Board recognizes that the question of an extraschedular rating is a component of a claim for an increased rating.  Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  

Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer supra. 

In Thun v. Shinseki, F.3d 1366 (Fed. Cir. 2009), the Court articulated a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  

Second, if the schedular evaluation is found inadequate because it does not contemplate the claimant's level of disability and symptomatology, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  

Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director, Compensation Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.  

In this instance, the Veteran essentially alleges that the schedular ratings for the post-traumatic osteoarthritis of the left and right wrists and unfavorable ankylosis of the left wrist with ulnar deviation are inadequate and do not adequately reflect the degree of social and industrial impairment he experiences as a result of these service-connected disabilities.    

Based on the evidence of record indicating interference with employment among other limitations imposed by the service-connected post-traumatic osteoarthritis of the left and right wrists and unfavorable ankylosis of the left wrist with ulnar deviation, referral of this matter to the appropriate VA official is warranted.

Accordingly, the case is REMANDED for the following action:

1. The RO must refer the question of whether extraschedular ratings for the post-traumatic osteoarthritis of the left and right wrists and unfavorable ankylosis of the left wrist with ulnar deviation are warranted to the VA's Under Secretary for Benefits or the VA's Director of the Compensation Service for appropriate consideration and any action deemed necessary.

2. After completing all indicated development, the AOJ should readjudicate the claim on appeal in light of all the evidence of record. If any benefit sought on appeal remains denied, the Veteran should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.

Thereafter, as indicated, the case should be returned to the Board for the purpose of appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


